
	

115 S2653 IS: Elder Poverty Relief Act
U.S. Senate
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2653
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2018
			Mr. Wyden (for himself, Mr. Brown, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To create a poverty relief benefit under title II of the Social Security Act for eligible
			 individuals.
	
	
		1.Short title
 This Act may be cited as the Elder Poverty Relief Act.
		2.Poverty relief
		benefit
			(a)In
 generalTitle II of the Social Security Act (42 U.S.C. 201 et seq.) is amended by adding at the end the following new section:
 235.Poverty relief benefit(a)Subject to subsection (d), any eligible individual shall be entitled to a poverty relief benefit that shall be—
 (1)in addition to any other amounts to which the individual is entitled under this title;
 (2)certified and paid monthly in such manner as the Commissioner of Social Security (referred to in this section as the Commissioner) considers appropriate; and
 (3)equal to the monthly benefit amount determined under subsection (b). (b)(1)Subject to paragraph (4), the monthly benefit amount determined under this subsection for any calendar year shall be a dollar amount equal to 1/12th of 2 percent of the national average wage index for the year (as defined in section 209(k)(1)).
 (2)If the monthly benefit amount determined under paragraph (1) is not a whole dollar, such amount shall be rounded down to the next lower whole dollar.
 (3)The Commissioner shall determine the monthly benefit amount under this subsection for each calendar year not later than October 1 of the preceding calendar year, based on the most recent data that is available.
 (4)If the monthly benefit amount determined for a calendar year under paragraph (1) is less than the monthly benefit amount determined for any previous calendar year, the highest monthly benefit amount determined for a previous year shall be the monthly benefit amount for the calendar year involved.
 (5)For purposes of a monthly benefit amount payable to an eligible individual pursuant to this section, such amount shall be payable for each month during the 12-month period from the month of December of the applicable calendar year under such subsection through the month of November of the subsequent calendar year.
 (c)(1)For purposes of this section, the term eligible individual means any of the following: (A)An individual who—
 (i)is entitled to a monthly benefit under subsections (a) through (h) of section 202 or section 223(a); and
 (ii)attains 82 years of age or 240 benefit months (as defined in paragraph (3)) on the basis of the wages and self-employment income of 1 individual, whichever is earlier.
 (B)An individual who— (i)is eligible for supplemental security income benefits under title XVI; and
 (ii)attains retirement age (as defined in section 216(l)) or 240 benefit months (as defined in paragraph (3)), whichever is earlier.
 (C)An individual who— (i)is entitled to a monthly benefit under subsections (a) through (h) of section 202;
 (ii)attains retirement age (as defined in section 216(l)); (iii)has average indexed monthly earnings which do not exceed the amount specified in subparagraph (B) of section 215(a)(1) for the purposes of clause (i) of subparagraph (A) of such section 215(a); and
 (iv)has not less than 11 years of coverage (as defined for purposes of section 215(a)(7)(D)). (2)(A)An individual’s entitlement to a poverty relief benefit under this section shall be suspended if, during any month, the individual ceases to be an eligible individual.
 (B)In the case of an individual described in subparagraph (A) who subsequently satisfies the requirements under paragraph (1), such individual shall be reentitled to a poverty relief benefit under this section.
 (3)(A)Subject to subparagraphs (B) and (C), for purposes of this subsection, the term benefit month means a month for which an individual has—
 (i)attained age 19; and (ii)been—
 (I)entitled to a monthly benefit under subsections (a) through (h) of section 202 or section 223(a); or
 (II)eligible for supplemental security income benefits under title XVI.
 (B)The term benefit month shall not include any month in which an individual is— (i)entitled to a benefit under section 202 that is not payable or reduced to zero by application of subsection (k), (n), (t), (u), (v), or (x) of such section and is not eligible for a benefit under title XVI (or is eligible for a benefit under such title but the benefit is not payable or reduced to zero);
 (ii)eligible for a benefit under title XVI that is not payable or reduced to zero and is not entitled to a benefit under sections 202 or 223 (or is entitled to a benefit under such section 202 but the benefit is not payable or reduced to zero); or
 (iii)subject to a penalty under section 1129A. (C)In the case of an individual who is entitled to a monthly insurance benefit described in subclause (I) of subparagraph (A)(ii) on the basis of the wages and self-employment income of more than 1 individual, a benefit month shall be determined based on the wages and self-employment income that are the basis of the largest benefit to which such individual is entitled for such month.
 (d)(1)In no case shall an eligible individual be entitled to more than 1 poverty relief benefit under this section for any month.
 (2)For any month in which an eligible individual is entitled to a monthly benefit described in subsection (c)(1)(A)(i) on the basis of the wages and self-employment income of more than 1 individual, a poverty relief benefit under this section may only be paid for such month on the basis of the wages and self-employment that are the basis for the largest monthly benefit to which such individual is entitled for such month.
 (3)Any amounts provided to an eligible individual pursuant to this section shall not be regarded as income or earnings for purposes of determining the eligibility of the recipient for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds, or the eligibility for or extent of benefits or assistance under such programs of any individual for whom the income of the recipient is counted.
							.
 (b)Railroad Retirement ActSection 19 of the Railroad Retirement Act of 1974 (45 U.S.C. 231r) is amended— (1)by redesignating subsection (d) as subsection (e);
 (2)by inserting after subsection (c) the following new subsection:  (d)(1)An individual entitled to an annuity component computed under section 3(a)(1), 4(a)(1), or 4(f)(1) of this Act shall be entitled to the benefit described in section 235 of the Social Security Act, subject to the requirements and conditions set forth therein.
							; and
 (3)in subsection (e), as so redesignated, by striking subsection (a), (b), or (c) each place it appears and inserting subsection (a), (b), (c), or (d). (c)Source of fundsSubsection (h) of section 201 of the Social Security Act (42 U.S.C. 401) is amended to read as follows:
				
 (h)(1)Benefit payments required to be made under section 223, and benefit payments required to be made under subsection (b), (c), or (d) of section 202 to individuals entitled to benefits on the basis of the wages and self-employment income of an individual entitled to disability insurance benefits, shall be made only from the Federal Disability Insurance Trust Fund. All other benefit payments required to be made under this title (other than sections 226 and 235) shall be made only from the Federal Old-Age and Survivors Insurance Trust Fund.
 (2)Any benefit payment required to made under section 235 to an individual entitled to a poverty relief benefit under such section shall be made—
 (A)in the case of an individual who is also entitled to a benefit under section 202 or 223, from the same trust fund from which the individual's benefit under section 202 or 223 is made; and
 (B)in the case of an individual who is not entitled to a benefit under section 202 or 223, from funds appropriated for such purpose pursuant to the authorization of appropriations in section 1601..
 (d)Authorization of appropriationsSection 1601 of the Social Security Act (42 U.S.C. 1381) is amended by striking there are authorized and all that follows through the period and inserting the following: and to make poverty relief benefit payments under section 235 to individuals who are described in section 201(h)(2)(B), there are authorized to be appropriated sums sufficient to carry out this title and make such payments..
			(e)Effective
 dateThe amendments made by this section shall apply to benefits payable for months beginning after November 2018.
			
